tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr uniform issue list tt er ca t3 legend ira x ira y bank a account p account a website b amount m amount q amount n month date date date page dear this is in response to letters dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a under age maintained individual_retirement_accounts iras ira x and ira y taxpayer a asserts that on date he requested a distribution of amount m and amount n from ira x and y respectively and that his failure to accomplish a rollover of amounts m and n within the 60-day period prescribed by sec_408 of the code was due to misdirection within website b causing an unintended deposit to a non-ira account on date taxpayer a requested distributions from ira x and y in order to combine them with additional funds and rollover and deposit into a new ira invested in a certificate of deposit cd taxpayer a received a distribution of amount m and n from iras x and y and deposited these amounts into account p on date taxpayer a has routinely followed his ira cds and has made rollovers from his iras into new iras with cds of his own selection by following the prompts on website b on date taxpayer a visited the website b page and as before under the heading retirement - individual_retirement_account and roth_ira account followed prompts to click on an ira tab to find cd rates for his intended ira rollover of amount m and n a certificate of deposit with bank a was displayed taxpayer a asserts that he completed the application process for the certificate of deposit with bank a taxpayer a electronically transferred amounts m and n from account p to account a five days after receiving his distributions from iras x and y believing that account a was an ira cd taxpayer a also deposited amount q as his annual ira contribution taxpayer a received the confirmation letter from bank a showing the creation of account a and a balance of amounts m n and q combined taxpayer a represents that exactly as had been the case in his prior rollovers at no location in the confirmation letter or certificate from bank a was the term ira mentioned or referenced and that this format was identical to previous ira certificate of deposit confirmations he had received taxpayer a represents that page this confirmation letter led him to believe that the transaction was as he intended a rollover to a new ira cd taxpayer a has submitted documentation supporting his assertion that the links on website b under a heading displayed as retirement - individual_retirement_account and roth_ira account leads to bank a’s new ira cd offerings taxpayer a discovered in month when he logged onto the bank a website that account a was not an ira account as he intended taxpayer a immediately contacted bank a and a certified_public_accountant about resolving this problem by closing account a and moving the funds to an ira cd but this was not possible because the 60-day rollover period had expired taxpayer a represents that amounts m and n in account a purpose of completing a rollover pending the outcome from this ruling_request are held for the based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amounts m and n and with respect to amount q sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amounts m and n within the 60-day period prescribed by sec_408 of the code was due to misdirection within website b causing an unintended deposit to a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts m and n from ira x and y pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m and n to a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code with respect to amount q in order to be eligible to be rolled over an amount must first be distributed from an ira or other retirement_plan since amount q was contributed to a non-ira account it cannot now be rolled over into a rollover ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you have any questions please contact xxxxxxxxxxxxxxx xxxxxxx by phone at xxxxxxxxxxxx or fax at xxxxxxx sincerely yours mas mam oy - laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
